*65OPINION OF THE COURT
Memorandum.
Order unanimously affirmed, with $10 costs.
The plaintiff instituted a Civil Court action against a corporation which allegedly assigned to an individual any possible actions and debts it had to plaintiff in an attempt, inter alla, to circumvent the CPLR 321 (a) requirement that a corporation must appear by counsel. Said individual, as assignee, purported to appear and served an answer. The plaintiff sought and obtained a default judgment against the corporate defendant. The assignee moved to vacate the default judgment.
There is no basis in law for a corporate defendant to assign away its status as defendant to an individual or to name an additional defendant assignee in order to circumvent the CPLR 321 (a) requirement that a corporation appear by attorney. The cases of Traktman v City of New York (182 AD2d 814) and Kamp v In Sportswear (39 AD2d 869, revg 70 Misc 2d 898, on dissenting opn at App Term) merely stand for the proposition that a corporation may assign its own cause of action to an individual even if the motivation therefor is to circumvent the requirement of CPLR 321 (a). We note that while there are some exceptions to the requirement that a corporation may only appear by attorney (see, CCA 1809 [2]; 1809-A [d]; UCCA 1809 [2]; 1809-A [d]; UDCA 1809 [2]; 1809-A [d]; UJCA 501, 1809 [2]), none is applicable to the instant action.
Aronin, J. P., Scholnick and Chetta, JJ., concur.